Case: 21-20252          Document: 00516206463               Page: 1      Date Filed: 02/17/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                                    United States Court of Appeals
                                                                                             Fifth Circuit

                                                                                           FILED
                                                                                    February 17, 2022
                                          No. 21-20252                                Lyle W. Cayce
                                                                                           Clerk

   In the Matter of: Cleveland Imaging; Surgical
   Hospital, L.L.C.

                                                                                    Debtor,

   Camil Kreit; Samir Kreit; Fadi Ghanem,

                                                                                 Appellants.


                       Appeal from the United States District Court
                           for the Southern District of Texas
                                   No. 4:21-CV-00935


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Because this Court elsewhere affirmed the sanctions order which the
   Appellants here again contest, their appeal is DISMISSED AS MOOT.1




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
          1
              See Kreit v. Quinn, --- F.4th ---, No. 21-20067 (5th Cir. 2022).